Case 19-42644-mxm7 Doc 47 Filed 08/01/19                     Entered 08/01/19 14:04:33              Page 1 of 11



Clay M. Taylor
State Bar I.D. No. 24033261
Joshua N. Eppich
State Bar I.D. No. 24050567
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile
clay.taylor@bondsellis.com
joshua@bondsellis.com
bryan.assink@bondsellis.com

Proposed Attorneys for Debtors
and Debtors-in-Possession

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

IN RE:                                                   §             CHAPTER 11
                                                         §
VMW INVESTMENTS, LLC and                                 §             CASE NO. 19-42644
VMW BEDFORD, LLC, 1                                      §
                                                         §             (Jointly Administered)
        Debtors.                                         §

      DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER
      (I) AUTHORIZING THE EMPLOYMENT AND RETENTION OF LARX
    ADVISORS, INC. TO PROVIDE A CHIEF RESTRUCTURING OFFICER AND
 ADDITIONAL PERSONNEL, AND (II) DESIGNATING KARTHIK V. GURUMURTHY
   AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019

        NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN
        RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
        BANKRUPTCY COURT AT 501 W. 10th STREET, FORT WORTH, TEXAS
        76102 BEFORE CLOSE OF BUSINESS ON AUGUST 22, 2019, WHICH IS
        AT LEAST 21 DAYS FROM THE DATE OF SERVICE HEREOF.

        ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE
        CLERK, AND A COPY SHALL BE SERVED UPON COUNSEL FOR THE
        MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: VMW Investments, LLC (Case No. 19-42644) [7172] and VMW Bedford, LLC (Case No. 19-42646)
[0368]. The Debtors’ address is 808 W. Indiana Ave., Midland, Texas 79701.

DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019                        PAGE 1
Case 19-42644-mxm7 Doc 47 Filed 08/01/19            Entered 08/01/19 14:04:33         Page 2 of 11




       HEREIN. IF A RESPONSE IS FILED A HEARING MAY BE HELD WITH
       NOTICE ONLY TO THE OBJECTING PARTY.

       EMERGENCY CONSIDERATION HAS BEEN REQUESTED AND THE
       COURT MAY SHORTEN THE RESPONSE TIME.

      VMW Investments, LLC and VMW Bedford, LLC, the above-captioned debtors and

debtors-in-possession (each a “Debtor” and collectively, the “Debtors”), by and through their

undersigned proposed counsel, hereby file this application (the “Application”) for the entry of an

order substantially in the form attached hereto (the “Order”) attached hereto as Exhibit A, under

§§ 105(a) and 363(b) of title 11 of the United States Code (the “Bankruptcy Code”), (i) authorizing

the employment and retention of Larx Advisors, Inc. (“Larx”) to provide a chief restructuring

officer (“CRO”) and certain additional personnel (the “Additional Personnel”) on the terms set

forth in the engagement letter (the “Engagement Letter”), and (ii) designating Karthik V.

Gurumurthy (“Mr. Gurumurthy”) as CRO nunc pro tunc to July 31, 2019. In support of the

Application, the Debtors submit the Declaration of Karthik V. Gurumurthy (the “Gurumurthy

Declaration”), attached hereto as Exhibit B, and respectfully represent as follows:

                              I.    JURISDICTION AND VENUE

       1.      This Court has jurisdiction to consider this Application under 28 U.S.C. § 1334.

This is a core proceeding under 28 U.S.C. § 157(b). Venue of this case and this Application in this

district is proper under 28 U.S.C. §§ 1408 and 1409.

       2.      The legal predicates for the relief requested herein are Bankruptcy Code §§ 105(a)

and 363(b).




DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019        PAGE 2
Case 19-42644-mxm7 Doc 47 Filed 08/01/19             Entered 08/01/19 14:04:33        Page 3 of 11




                                      II.   BACKGROUND

       3.      On June 30, 2019 (the “Petition Date”), the Debtors commenced the above-

captioned bankruptcy cases by filing voluntary petitions for relief under chapter 11 of the

Bankruptcy Code (the “Chapter 11 Cases”). The Debtors continue to operate their businesses and

manage their properties as debtors and debtors-in-possession pursuant to Bankruptcy Code §§

1107(a) and 1108. No request for the appointment of a trustee or examiner has been made in these

chapter 11 cases. No committees have been appointed or designated.

       4.      The Debtors collectively own and operate three pieces of commercial real property

located in Fort Worth, Grapevine, and Bedford, Texas (collectively, the “Properties”). VMW

Investments, LLC owns the tracts of real property located at 4200–4304 Airport Freeway, Fort

Worth, Texas 76117 (the “Airport Freeway Property”) and 3600 William D. Tate Avenue,

Grapevine, Texas 76051 (the “Grapevine Property”). VMW Bedford, LLC owns the tract of real

property located at 221 Bedford Road, Bedford, TX 76022 (the “Bedford Property”). The Debtors

lease the office spaces to approximately sixteen (16) different tenants.

       5.      Michael E. Waters is the manager and sole owner of both of the Debtors. Mr.

Waters, in the year prior to the Petition Date, had several serious health issues arise. While Mr.

Waters is recovering from those health issues, the Debtors believe that a professional experienced

in turnaround situations would be the best person to lead the Debtors through these cases.

       6.      Prior to the Petition Date, the Debtors contracted with TY Commercial Group

(“TYCG”) to manage the Debtors’ properties. Since the filing of these cases, TYCG has continued

to perform these services on Debtors’ behalf. Recently, however, TYCG has expressed interest in




DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019          PAGE 3
Case 19-42644-mxm7 Doc 47 Filed 08/01/19            Entered 08/01/19 14:04:33         Page 4 of 11




being relieved of its obligations under the contract and requested that the Debtors retain a

replacement property manager by July 31, 2019.

       7.      Subject to Court approval, the Debtors have selected Larx Advisors, Inc. to provide

a chief restructuring officer and additional personnel to the Debtors and to serve as the Debtors’

replacement property manager in these cases.

                                 III.   RELIEF REQUESTED

       8.      By this Application, the Debtors request that the Court enter an order, substantially

in the form of the Proposed Order attached hereto as Exhibit A, pursuant to Bankruptcy Code §§

105(a) and 363(b), authorizing the employment and retention of Larx and approving the

Engagement Letter attached to the Gurumurthy Declaration as Exhibit 1. Specifically, the Debtors

request that the Court designate Mr. Gurumurthy as the Debtors’ CRO nunc pro tunc to July 31,

2019 and authorize Larx to provide the Additional Personnel as may be necessary to assist Mr.

Gurumurthy the performance of his CRO duties.

       9.      The relief requested herein is necessary to the administration of the Chapter 11

Cases. The retention of Mr. Gurumurthy as CRO will substantially enhance the Debtors’ efforts to

maximize the value of their estates. The Debtors require the services of an experienced CRO and

crisis manager to guide existing management through the Chapter 11 Cases. The Debtors also

require the services of a property manager given TYCG’s request to be relieved of its duties under

its management services contract. Nunc pro nunc relief to July 31, 2019 is necessary and

appropriate because TYCG has purported to resign as property manager as of July 31, 2019, and

Larx therefore had to commence employment as of that date to prevent irreparable harm from

coming to the Debtors’ estates and to ensure a smooth transition of the management duties.



DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019         PAGE 4
Case 19-42644-mxm7 Doc 47 Filed 08/01/19             Entered 08/01/19 14:04:33        Page 5 of 11




   A. Qualifications

       10.     Larx specializes in interim management, crisis management, turnaround

consulting, operational due diligence, creditor advisory services, and financial and operational

restructuring. Larx’s debtor advisory services have included a wide range of activities targeted at

stabilizing and improving a company’s financial position, including developing or validating

forecasts, business plans and related assessments of a business’s strategic position; monitoring and

managing cash, cash flow and supplier relationships; assessing and recommending cost reduction

strategies; and designing and negotiating financial restructuring packages, including plans

involving restructurings, asset sales pursuant to section 363 of the Bankruptcy Code, or plans of

liquidation.

       11.     Mr. Gurumurthy is a director at Larx. In this capacity, he has experience providing

a variety of advisory services and restructuring advice to distressed businesses.

       12.     Larx has provided restructuring and financial advisory services to a number of

companies including, but not limited to, Mayflower Communities, Inc. d/b/a The Barrington at

Carmel, SQLC Senior Living Center at Corpus Christi, Inc. d/b/a Mirador, Jones Companies, Yak

Mat, BluRoc, WCS, Valuepart Incorporated, and New South.

   B. Scope of Services

       13.     Subject to approval by the Court, the Debtors propose to retain Larx to provide Mr.

Gurumurthy as CRO and to provide the Additional Personnel on the terms and conditions set forth

in the Engagement Letter, except as otherwise explicitly set forth herein or in any order granting

this Application.

       14.     Among other things, Mr. Gurumurthy will serve as CRO and shall:



DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019         PAGE 5
Case 19-42644-mxm7 Doc 47 Filed 08/01/19             Entered 08/01/19 14:04:33        Page 6 of 11




                   a. Replace TYCG as the property manager for each of the Debtors’ three

                      commercial real estate properties and undertake all associated duties;

                   b. supervise, control, and monitor cash receipts and disbursements;

                   c. engage potential investors and/or transaction partners;

                   d. assist the Debtors’ retained broker in developing strategies for the lease and

                      sale of Debtors’ commercial real estate properties;

                   e. direct and supervise the formulation of budgets and plans;

                   f. develop all aspects of financial, operational, and administrative direction

                      and plans;

                   g. determine, direct, and supervise all other activities and strategies,

                      operations, and plans;

                   h. act as the Debtors’ liaison with creditors and governmental entities;

                   i. manage the Chapter 11 Cases and administration process; and

                   j. any additional actions authorized by the Debtors and agreed to by Larx.

   C. Compensation

       15.     Larx’s compensation for professional services rendered to the Debtors shall consist

of (i) hourly compensation at the rates stated in the Engagement Letter; and (ii) the fees owed for

services rendered in August, September, and October may accrue in excess of $5,000 per month

but the cash paid to Larx shall not exceed $5,000 in those months; (iii) accrued but unpaid amounts

owed shall be paid upon availability to do so in any subsequent court-approved budget or upon a

successful reorganization or sales process; and (iv) the ability of Larx to request a “success fee”

from the Court upon a successful reorganization or sales process.



DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019         PAGE 6
Case 19-42644-mxm7 Doc 47 Filed 08/01/19               Entered 08/01/19 14:04:33         Page 7 of 11




        16.     If the Court approves the relief requested herein, Larx will be retained pursuant to

Bankruptcy Code § 363. Because Larx will not be retained as a professional under Bankruptcy

Code § 327, Larx will not be required to submit fee applications pursuant to Bankruptcy Code §§

330 and 331. Instead, Larx will file with the Court, with copies to counsel for Lakeland West

Capital 37, LLC and the U.S. Trustee, an activities report for the previous month (the “Staffing

Report”). Such report shall include the activities performed by Mr. Gurumurthy and the Additional

Personnel, if applicable, for the prior month.

        17.     This type of arrangement is consistent and typical of other firms who provide

similar services under similar circumstances. The Debtors submit that the fees to be charged by

Larx are reasonable, market-based, and designed to fairly compensate Larx for its work. In

addition, given the breadth of the services to be provided and the cap on the cash component of

the monthly fee to be charged in these cases for the first three months, the risk of non-payment for

accrued but unpaid fees and future fees, the proposed retention of the ability to seek a success fee

is also reasonable under the circumstances.

    D. Disinterestedness

        18.     To the best of the Debtors’ knowledge, information, and belief, Larx (a) has no

connection with the Debtors, their creditors, other parties in interest, or the attorneys or accountants

of any of the foregoing, or any person employed by the Office of the United States Trustee; and

(b) does not hold any interest materially adverse to the Debtors’ estates.




DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019             PAGE 7
Case 19-42644-mxm7 Doc 47 Filed 08/01/19                     Entered 08/01/19 14:04:33              Page 8 of 11




        19.      Though the Debtors submit that retention of Larx is not governed by Bankruptcy

Code § 327, the Debtors nevertheless submit that Larx is a “disinterested person” as defined by

Bankruptcy Code § 101(14). 2

                                      IV.      RELIEF REQUESTED

        20.      The Debtors seek approval of the retention of Larx pursuant to Bankruptcy Code

section 363, nunc pro tunc to July 31, 2019. Bankruptcy Code § 363(b)(1) provides, in relevant

part, that “[t]he trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary

course of business, property of the estate.” 11 U.S.C. § 363(b)(1). Further, pursuant to Bankruptcy

Code § 105(a), the “court may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

        21.      A debtor’s proposed use of its assets under Bankruptcy Code § 363(b) will be

approved it represents a reasonable execution of business judgment. See, e.g., Comm. of Equity

Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983) (“The rule

we adopt requires that a judge determining a § 363(b) application expressly find from the evidence

presented before him at the hearing a good business reason to grant such an application.”); Comm.

of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns- Manville Corp.), 60 B.R. 612,

616 (Bankr. S.D.N.Y. 1986) (“Where the debtor articulates a reasonable basis for its business

decisions (as distinct from a decision made arbitrarily or capriciously), courts will generally not

entertain objections to the debtor’s conduct”).




2
 In the event that the Court decides that the relief requested herein is more appropriately granted under Bankruptcy
Code § 327, the Debtors alternatively request that the Court approve the retention and employment of Larx under §§
327 and 328(a) of the Bankruptcy Code.

DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019                        PAGE 8
Case 19-42644-mxm7 Doc 47 Filed 08/01/19             Entered 08/01/19 14:04:33         Page 9 of 11




       22.     Courts in this and other districts have routinely approved applications to retain chief

restructuring officers and other interim corporate officers pursuant to Bankruptcy Code § 363(b).

See, e.g., In re 4 West Holdings, Inc., Case No. 18-30777 (HDH) [Docket No. 263] (Bankr. N.D.

Tex. Apr. 18, 2018); In re ADPT DFW Holdings LLC, Case No. 17-31432 (SGJ) [Docket No. 208]

(Bankr. N.D. Tex. May 19, 2017). See also In re Nine West Holdings, Inc., 588 B.R. 678, 692

(Bankr. S.D.N.Y. 2018) (“As is evident from the plethora of case law cited by the Debtors and A

& M, courts in this District and elsewhere have entered orders permitting management consultant

firms to be retained under section 363(b) based upon a finding that the engagement satisfies the

business-judgment standard, without requiring applicants to meet a separate burden of proof under

section 327(a).”).

       23.     The Debtors submit that the retention of Larx is a sound exercise of the Debtors’

business judgment. Mr. Gurumurthy has extensive experience as an advisor for many troubled

companies. Based upon the foregoing, the Debtors submit that the retention of Larx, and the

designation of Mr. Gurumurthy as Chief Restructuring Officer on the terms set forth herein and in

the Engagement Letter, is essential, appropriate, and in the best interests of the Debtors’ estates,

creditors, and other parties in interest and should be granted in these Chapter 11 Cases.

                          V.    WAIVER OF BANKRUPTCY RULES

       24.     To the extent that any aspect of the relief sought herein constitutes a use of property

under Bankruptcy Code § 363(b), the Debtors seek a waiver of the notice requirements under

Bankruptcy Rule 6004(a) and the fourteen day stay under Bankruptcy Rule 6004(h), to the extent

applicable. See Fed. R. Bankr. P. 6004(a), (h). As described above, the relief that the Debtors

seeks in this Application is immediately necessary in order for the Debtors to be able to continue



DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019           PAGE 9
Case 19-42644-mxm7 Doc 47 Filed 08/01/19               Entered 08/01/19 14:04:33          Page 10 of 11




 to operate their businesses and preserve the value of their estates. The Debtors respectfully request

 that the Court waive the notice requirements imposed by Bankruptcy Rule 6004(a) and the fourteen

 day stay imposed by Bankruptcy Rule 6004(h), as the exigent nature of the relief sought herein

 justifies immediate relief.

                                               NOTICE

         25.     No trustee, examiner, or creditors’ committee has been appointed in the Debtors’

 Chapter 11 Cases. The Debtors have provided notice of this Motion to (a) the Office of the United

 States Trustee for the Northern District of Texas; (b) the Debtors’ secured creditors; (c) the entities

 listed on the List of Creditors Holding the 20 Largest Unsecured Claims filed pursuant to

 Bankruptcy Rule 1007(d); (d) the United States Internal Revenue Service; (e) any parties that have

 filed a notice of appearance or request for notice in this case; and (f) all other creditors and parties

 listed on the mailing matrix as currently constituted by the court and attached hereto. In light of

 the nature of the relief requested in this Motion, the Debtors respectfully submit that no further

 notice is necessary.

                                               PRAYER

         The Debtors request entry of the order attached hereto as Exhibit A (i) authorizing the

 Debtors to retain and employ Larx to provide a CRO and the Additional Personnel; (ii) designating

 Mr. Gurumurthy as the Debtors’ CRO in these cases; and (iii) granting the Debtors such other and

 further relief as this Court deems just and proper.




 DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
 EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
 RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
 KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019             PAGE 10
Case 19-42644-mxm7 Doc 47 Filed 08/01/19              Entered 08/01/19 14:04:33         Page 11 of 11




 Dated: August 1, 2019                                 Respectfully submitted,

                                                       /s/ Bryan C. Assink
                                                       Clay M. Taylor
                                                       State Bar I.D. No. 24033261
                                                       Joshua N. Eppich
                                                       State Bar I.D. No. 24050567
                                                       Bryan C. Assink
                                                       State Bar I.D. No. 24089009
                                                       BONDS ELLIS EPPICH SCHAFER JONES LLP
                                                       420 Throckmorton Street, Suite 1000
                                                       Fort Worth, Texas 76102
                                                       (817) 405-6900 telephone
                                                       (817) 405-6902 facsimile
                                                       clay.taylor@bondsellis.com
                                                       joshua@bondsellis.com
                                                       bryan.assink@bondsellis.com

                                                       Proposed Attorneys for Debtors
                                                       and Debtors-in-Possession

                                  CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on August 1, 2019, a true and correct copy of the
 foregoing document was served via the Court’s CM/ECF system or otherwise by first class mail,
 postage prepaid, upon each of the parties listed on the mailing matrix as currently constituted by
 the court and attached hereto, which includes: (a) the Office of the United States Trustee for the
 Northern District of Texas; (b) the Debtors’ secured creditors; (c) the entities listed on the List of
 Creditors Holding the 20 Largest Unsecured Claims filed pursuant to Bankruptcy Rule 1007(d);
 (d) the United States Internal Revenue Service; (e) any party that has filed a notice of appearance
 or request for notice in this case; and (f) all other creditors and interested parties in this case.

                                                       /s/ Bryan C. Assink
                                                       Bryan C. Assink




 DEBTORS’ EMERGENCY APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
 EMPLOYMENT AND RETENTION OF LARX ADVISORS, INC. TO PROVIDE A CHIEF
 RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL, AND (II) DESIGNATING
 KARTHIK V. GURUMURTHY AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019           PAGE 11
